Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 1 of 13 PageID #: 696

                                   Lisa Scroggins
     23                           February 08, 2019
                                                                            23
       ·1· · · ·is that fairly similar to those type of contracts?

       ·2· A· · The basis of it is similar, but every county has

       ·3· · · ·their own county attorney tweak the document.· So

       ·4· · · ·no two contracts are exactly alike.· Every attorney

       ·5· · · ·who looks at it wants to make a change of some

       ·6· · · ·sort.

       ·7· Q· · Because as far as the overall terms, are they

       ·8· · · ·familiar similar?

       ·9· A· · Yeah.· They've evolved over the years, but yes.

       10· Q· · And in terms of QCC and its origins went back in

       11· · · ·mid 2011 --

       12· A· · Yes.

       13· Q· · -- was Henry County one of your first batch of

       14· · · ·jails that you guys signed on with?

       15· A· · Yeah.· I think they were probably number three or

       16· · · ·four, maybe five, right in that area.

       17· Q· · And were you -- at that point were you negotiating

       18· · · ·with Henry County in terms of formulating this

       19· · · ·document?

       20· A· · Yes.

       21· Q· · All right.· So on page 1 of the document, the

       22· · · ·contract basically -- it indicates that you have

       23· · · ·onsite physician medical director coverage to

       24· · · ·include at least one physician visit per week; do

       25· · · ·you see that?


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 2 of 13 PageID #: 697

                                   Lisa Scroggins
     27                           February 08, 2019
                                                                            27
       ·1· · · ·jails in that area, Tipton County, Jay County, some

       ·2· · · ·of those counties in that area.

       ·3· Q· · And then in terms of the onsite nursing care that's

       ·4· · · ·outlined on Exhibit 2, it states 60 hours.· You

       ·5· · · ·have a nurse administrator that's available for

       ·6· · · ·consult 24 hours per day, seven days a week.· She

       ·7· · · ·can also or he can also make weekly visits.

       ·8· · · · · ·And then you also have QMA staff that are

       ·9· · · ·responsible for 12 hours of medication, correct?

       10· A· · Right.

       11· Q· · So you have a total of 72 hours, 60 for nursing, 12

       12· · · ·for QMA?

       13· A· · Yes.

       14· Q· · Did that change at some point or has that changed

       15· · · ·since this contract was signed?

       16· A· · Yes.· It's gone to 80 hours.

       17· Q· · Now, I've heard reference to 82, I've heard

       18· · · ·reference to 84.· You just said 80.· So when did

       19· · · ·that change or when would those changes have been

       20· · · ·made?

       21· A· · There's only been one change and it's 80.· We often

       22· · · ·provide more than we're contracted for, but that's

       23· · · ·the contract.· That is the -- up to 80 hours is the

       24· · · ·current amount that's contracted.

       25· Q· · All right.· And is that in writing?


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 3 of 13 PageID #: 698

                                   Lisa Scroggins
     28                           February 08, 2019
                                                                            28
       ·1· A· · No, I don't think so.· I'm sorry, it was just a

       ·2· · · ·budget increase that the former sheriff was able to

       ·3· · · ·obtain.

       ·4· Q· · So it was part of the sheriff's budgeting process,

       ·5· · · ·up to 80 hours?

       ·6· A· · Yes.

       ·7· Q· · But as far as you are aware, as we sit here today,

       ·8· · · ·there has not been a written amendment or addendum

       ·9· · · ·to this particular agreement?

       10· A· · We provide written addendums, but I don't have a

       11· · · ·signed copy.· So I don't know if it was ever

       12· · · ·executed on their end.

       13· Q· · Are you aware of there being a written addendum

       14· · · ·that was prepared for Henry County to this

       15· · · ·agreement?

       16· A· · No, I'm not.· I'd have to look.

       17· Q· · Could do you that for me?

       18· A· · Of course.

       19· Q· · Thanks.· And get that to Mr. Pierce as soon as

       20· · · ·possible?

       21· A· · Sure.

       22· Q· · Now, the agreement also provides on page 2 that you

       23· · · ·can use nurse practitioners or PA's --

       24· A· · Yes.

       25· Q· · -- in terms of the physician schedule; is that


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 4 of 13 PageID #: 699

                                   Lisa Scroggins
     29                           February 08, 2019
                                                                            29
       ·1· · · ·accurate?

       ·2· A· · That's correct.

       ·3· Q· · So the physician's assistant or the NP could step

       ·4· · · ·into the visit that the physician would normally

       ·5· · · ·have to make under this agreement?

       ·6· A· · Right.

       ·7· Q· · Would that also apply in the context of any

       ·8· · · ·specific directives that would say that an inmate

       ·9· · · ·has to be seen by a physician?

       10· A· · No.· A mid level can be used and Indiana statute

       11· · · ·allows for a mid level to be used.

       12· Q· · So if you receive -- just work with me here.

       13· A· · Sure.

       14· Q· · If you receive a specific directive from a hospital

       15· · · ·or from an emergency room that says that someone

       16· · · ·returning to the jail has to be seen by a physician

       17· · · ·with a specific period of time, what would QCC do

       18· · · ·in those instances?

       19· A· · There isn't anything QCC could do in those

       20· · · ·instances because we wouldn't have a physician in

       21· · · ·there.· So the person -- first of all, that's a

       22· · · ·very boiler plate response.· I mean that's how the

       23· · · ·hospital protects themselves.· They say if there's

       24· · · ·an issue, come back or see a physician, working on

       25· · · ·the assumption that this person has access to their


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 5 of 13 PageID #: 700

                                   Lisa Scroggins
     30                           February 08, 2019
                                                                            30
       ·1· · · ·private physician.

       ·2· · · · · ·In a jail setting unfortunately, the patient

       ·3· · · ·does not have access to their private physician.

       ·4· · · ·Our physician is only there once a week.· So if

       ·5· · · ·there was a requirement, then the county would have

       ·6· · · ·to transport them back to a physician offsite.

       ·7· Q· · So QCC wouldn't have made arrangements to have a

       ·8· · · ·physician of their own come to see the inmate --

       ·9· A· · No, we would not.

       10· Q· · -- or the detainee?

       11· A· · No.· If the sheriff called me and said hey, I'd

       12· · · ·like to get this done, you bet I'd do everything I

       13· · · ·could do to get it done.

       14· Q· · Would they call you or would they call --

       15· A· · Sheriffs call me a lot.· I'm the point person for

       16· · · ·sheriffs.

       17· Q· · Again, you don't have any medical training.· So if

       18· · · ·a sheriff called you about a specific medical

       19· · · ·training, would you answer those questions or would

       20· · · ·you defer that or direct them to someone else?

       21· A· · I would answer the questions as it related to the

       22· · · ·business.· I would defer anything related to

       23· · · ·medical care.

       24· Q· · Would you also rely upon what the contract said?

       25· A· · This in my opinion is a minimum standards document.


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 6 of 13 PageID #: 701

                                   Lisa Scroggins
     31                           February 08, 2019
                                                                            31
       ·1· · · ·So I'm going to do what I can for my clients

       ·2· · · ·regardless of -- I'm not going to be limited to

       ·3· · · ·this if there's a way for me to help.

       ·4· · · · · ·I'm not going to be in business very long if I

       ·5· · · ·go over it all the time, but I'm going to be

       ·6· · · ·accommodating as I can.· I mean we are this -- QCC

       ·7· · · ·is there to help an underserved population.· This

       ·8· · · ·is our goal.· So we're not going to let a document

       ·9· · · ·prevent us from helping someone if we can help

       10· · · ·them.

       11· Q· · Is there a provision within this agreement or any

       12· · · ·agreement that you currently use that allow you to

       13· · · ·go outside the confines of the agreements you sign

       14· · · ·with the counties?

       15· A· · Restate that, please.

       16· Q· · Sure.· Is there any provision that you're aware of

       17· · · ·in the Henry County agreement or any of the other

       18· · · ·jail agreements that you're using that allow QCC to

       19· · · ·make those decisions to go outside the terms of the

       20· · · ·contracts that they've signed?

       21· A· · No.

       22· Q· · And do you agree as far as the contract that you

       23· · · ·had with Henry County that was signed back in

       24· · · ·December of 2011, that it provided for a specific

       25· · · ·amount of money that was going to be paid to QCC


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 7 of 13 PageID #: 702

                                   Lisa Scroggins
     37                           February 08, 2019
                                                                            37
       ·1· · · · · ·When House Bill 1269 went into effect,

       ·2· · · ·requiring every sheriff to sign inmates up that

       ·3· · · ·have been onsite for 30 days for Medicare or HIP,

       ·4· · · ·we adjusted our services to take that -- our global

       ·5· · · ·approach to getting these patients clean and sober

       ·6· · · ·and healthy and then transitioning them out to

       ·7· · · ·communities so that they can have a risk -- an

       ·8· · · ·opportunity of being a little more successful.· We

       ·9· · · ·will make adjustments accordingly based on what's

       10· · · ·coming through the pipeline.

       11· · · · · ·So as a minimum, I always -- it's a cliche,

       12· · · ·but we always -- our goal is to under promise and

       13· · · ·over deliver, so yes.

       14· Q· · But as far as the services that you provided to the

       15· · · ·jail, that would also include training to the

       16· · · ·officers, correct?

       17· A· · Yes, at the request of the sheriff.

       18· Q· · And whatever training the sheriff wants is what you

       19· · · ·can provide?

       20· A· · Yes.· We're an ILEA certified trainer.

       21· Q· · What is that acronym?

       22· A· · Indiana Law Enforcement Academy.· So there are a

       23· · · ·certain number of hours of training there every

       24· · · ·correctional officers has to go through every year.

       25· · · ·So we will provide whatever training.


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 8 of 13 PageID #: 703

                                   Lisa Scroggins
     38                           February 08, 2019
                                                                            38
       ·1· · · · · ·We can do med pass, basic, mental health

       ·2· · · ·status exams, suicide prevention.· We can go as far

       ·3· · · ·as CPR, AED, Norcan, do some of the more certified

       ·4· · · ·training.· So we have a variety of trainings that

       ·5· · · ·are available.· And then we put together whatever

       ·6· · · ·training the sheriff asks for.

       ·7· Q· · And if the sheriff doesn't ask for it, you don't

       ·8· · · ·provide it, right?

       ·9· A· · Well, we can't go into their facility and provide

       10· · · ·training if they don't give us a training venue.

       11· · · ·So if we -- we always remind everyone every year,

       12· · · ·don't forget you need to get your annual training

       13· · · ·in place.· We do that, but there are many counties

       14· · · ·that the third week of December, they're running

       15· · · ·around saying we haven't done our training yet this

       16· · · ·year and we're trying to squeeze it in.

       17· Q· · Is there any additional cost for that training?

       18· A· · No, with the exception that if we do CPR training,

       19· · · ·the county has to buy the CPR certification cards,

       20· · · ·but that's it.

       21· Q· · Okay.· And then on page 5 of the agreement, which

       22· · · ·is Exhibit 2, you have a specific title about

       23· · · ·management services.

       24· A· · Uh-huh.

       25· Q· · And there's a number of bullet points that come


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 9 of 13 PageID #: 704

                                   Lisa Scroggins
     50                           February 08, 2019
                                                                            50
       ·1· · · ·sobriety classes, those kinds of things.· And the

       ·2· · · ·vast majority of people, they either bond out

       ·3· · · ·within hours of coming into jail or they go before

       ·4· · · ·a judge and they get a modification of some sort.

       ·5· Q· · But as far as the hours that QCC provides under

       ·6· · · ·this agreement, it's basically a pot of hours,

       ·7· · · ·right?

       ·8· A· · Yes.

       ·9· Q· · And those hours are -- that's the number of hours

       10· · · ·you get; there's no -- you don't have a specific

       11· · · ·assignment where those hours are assigned to a

       12· · · ·particular day that's Sunday through Saturday,

       13· · · ·seven days a week, correct?

       14· A· · No, that is not accurate.· We work with the

       15· · · ·sheriffs and we ask the sheriffs, you know, you

       16· · · ·have 80 hours a week, how do you want them covered.

       17· · · ·Some sheriffs may say I want two people here

       18· · · ·everyday during the week because court is so busy.

       19· · · · · ·Other people might say I want a day shift and

       20· · · ·an afternoon shift.· Some people may want weekend

       21· · · ·coverage.· So the sheriffs, they tell me what they

       22· · · ·want.· They're the client and I do my best job

       23· · · ·possible to meet their needs.

       24· Q· · Well, what did Henry County do with their hours?

       25· A· · I believe they were Monday through Friday and they


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 10 of 13 PageID #: 705

                                    Lisa Scroggins
      54                           February 08, 2019
                                                                             54
       ·1· · · ·teaching the officers the importance of follow

       ·2· · · ·through and listening and those kind of things.

       ·3· Q· · Have you received specific training on delivered

       ·4· · · ·indifference?

       ·5· A· · I've attended classes on delivered indifference,

       ·6· · · ·yes.

       ·7· Q· · What kind of classes?

       ·8· A· · When I worked for Delaware County, Advanced

       ·9· · · ·Correctional Healthcare was our provider, they

       10· · · ·offered once a year.· I would go to those.· I've

       11· · · ·been to NCCHC conferences, those kind of things.

       12· Q· · Advanced Correctional Care, do you know whether

       13· · · ·they were the prior medical provider for Henry

       14· · · ·County?

       15· A· · I believe they were.

       16· Q· · They were fired, right?

       17· A· · Yes.· They were -- I brought them into Delaware

       18· · · ·County when I was there.· That's how I went to

       19· · · ·their classes.

       20· Q· · But you never -- you wouldn't say that you

       21· · · ·specifically came into the jail and served as the

       22· · · ·instructor on a specific topic?

       23· A· · No.

       24· Q· · You actually had other qualified people come in and

       25· · · ·do those trainings, correct?


                                   Connor Reporting                 317.236.6022
                                www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 11 of 13 PageID #: 706

                                    Lisa Scroggins
      64                           February 08, 2019
                                                                             64
       ·1· Q· · All right.· And as far as the collaboration between

       ·2· · · ·the physician's assistant and the physician, at

       ·3· · · ·least in terms of what QCC was providing to help

       ·4· · · ·Henry County, then the physician is available to

       ·5· · · ·the PA or to Mr. Stephenson to collaborate on care

       ·6· · · ·that he is providing, correct?

       ·7· A· · Yes.

       ·8· Q· · So if Mr. Stephenson has questions or concerns or

       ·9· · · ·wanted to run a certain type of treatment or

       10· · · ·condition by the physician, he could call him?

       11· A· · Yes.

       12· Q· · Or he could e-mail him?

       13· A· · Yes.

       14· Q· · Or he could fax him?

       15· A· · Yes.

       16· Q· · To your knowledge, does Mr. Stephenson provide

       17· · · ·services as a PA outside of QCC?

       18· A· · Yes.

       19· Q· · And do you know where he does provide those

       20· · · ·services?

       21· A· · Southway Urgent Care in Muncie.

       22· Q· · Do you know how much time or how many hours he

       23· · · ·works in that capacity?

       24· A· · I do not.

       25· Q· · If you look at Sections 2.2 of the agreement,


                                   Connor Reporting                 317.236.6022
                                www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 12 of 13 PageID #: 707

                                    Lisa Scroggins
      80                           February 08, 2019
                                                                             80
       ·1· Q· · And Dr. Emerson appears to have signed off on this?

       ·2· A· · Yes.

       ·3· Q· · All right.· So you're basically crafting a policy

       ·4· · · ·pursuant to NCCHC standards --

       ·5· A· · Yes.

       ·6· Q· · -- letting the jail know hey, you have to provide

       ·7· · · ·access?

       ·8· A· · Right.

       ·9· Q· · But would that also be in your opinion somewhere

       10· · · ·also a policy of QCC in order to ensure that the

       11· · · ·proper services are being provided to the inmates?

       12· A· · Well, certainly we want to give proper services.

       13· · · ·But, again, we can't offer any care until we're

       14· · · ·informed that there needs to be care, and that is

       15· · · ·done through a request for medical treatment.

       16· · · · · ·So until we are notified that there's a

       17· · · ·situation, because we're not back in the blocks, we

       18· · · ·are available when we're there to help anybody who

       19· · · ·needs help.

       20· Q· · And you get that notification through sick call --

       21· A· · Yes.

       22· Q· · -- or a completion of a sick call request?

       23· A· · Yes.· Or an officer, if an officer sees someone

       24· · · ·that needs help or if our nursing staff notices

       25· · · ·something at med pass or med line that maybe needs


                                   Connor Reporting                 317.236.6022
                                www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-6 Filed 04/01/19 Page 13 of 13 PageID #: 708

                                    Lisa Scroggins
      87                           February 08, 2019
                                                                             87
       ·1· Q· · It talks about having the jail staff immediately

       ·2· · · ·notifying the medical provider if there's a patient

       ·3· · · ·that's sent out for inpatient care, correct?

       ·4· A· · Yes.

       ·5· Q· · Now, in terms of notification of QCC as the

       ·6· · · ·healthcare provider, to your knowledge based on

       ·7· · · ·policies and procedures or protocols or standards,

       ·8· · · ·was it a requirement that correctional officers or

       ·9· · · ·jail staff contact the medical provider at QCC

       10· · · ·before sending an inmate or detainee out?

       11· A· · No.· Our protocol book on the very front of cover

       12· · · ·says we want you to communicate with us, but in the

       13· · · ·event of a life threatening emergency, render aid,

       14· · · ·call 911 and then notify us after the fact.

       15· · · · · ·We just want to know when someone goes out.

       16· · · ·If we can know beforehand, terrific.· If they're

       17· · · ·doing CPR, they're not going to stop and call us.

       18· · · ·They're going to call 911.

       19· Q· · QCC, they provide medical care?

       20· A· · Yes.

       21· Q· · They're medically qualified to do what they do;

       22· · · ·jail officers are not, right?

       23· A· · Correct.

       24· Q· · But regardless of that, would you still say that

       25· · · ·jail officers are expected to use common sense?


                                   Connor Reporting                 317.236.6022
                                www.connorreporting.com                           YVer1f
